DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-9, and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al, WO 2020/009282 A1.
 	Regarding claim 1, Chung discloses a method for k-space trajectory infidelity correction in a magnetic resonance (MR) imaging system (Abstract; a system and method for correcting a gradient magnetic field error, by a magnetic resonance imaging device on the basis of machine learning), the method comprising: 
 	scanning, by the MR imaging system, a patient with an MR sequence, the scanning resulting in k-space measurements corresponding to k-space trajectories (para 13, 15-16, 41, and 51; acquiring a data set sampled from the magnetic resonance imaging device and reconstructing a k-space trajectory sampled dataset derived from the gradient magnetic field to obtain an image); 
a learning module for performing machine learning on the reconstructed image and the K-space trajectory to output a K-space trajectory error as learning data; and a correction trajectory deriving module for estimating a gradient magnetic field error from the outputted K-space trajectory error, correcting the estimated gradient magnetic field error); 
 	reconstructing an MR image from the corrected k-space measurements (para 14-16 and 43; reconstruct an image of the k-space spatial domain by reconstructing a data set sampled from the correction k-space trajectory magnetic resonance imaging device); and 
 	displaying the MR image (fig. 4(e); para 13, 15-16, and 47; outputting a corrected K-space trajectory derived from the corrected gradient magnetic field).
 	Regarding claim 4, the method of claim 1, Chung further discloses wherein correcting comprises correcting by the machine-learned model, the machine-learned model comprising a deep learned autoencoder network (figs. 1-2; element 200; para 27, 40, and 44).
 	Regarding claim 5, the method of claim 1, Chung further discloses wherein reconstructing comprises reconstructing a two- or three-dimensional distribution of pixels or voxels, respectively, representing an area or volume, respectively, of the patient (para 14-16 and 43), and wherein displaying comprises rendering from the voxels or pixels to a two-dimensional display (fig. 4(e); para 13, 15-16, and 47).
Regarding claim 6, the method of claim 1, Chung further discloses wherein correcting comprises correcting by the machine-learned model, the machine learned model having been trained using a loss for trajectory shift, a loss for k-space correction, and a loss for an estimate of corrupted data estimated from the trajectory shift and the k-space correction (para 13, 15-16, and 43).
 	Regarding claim 7, the method of claim 1, Chung further discloses wherein correcting comprises correcting by the machine-learned model having been trained as a first neural network trained in conjunction with a second neural network trained to estimate trajectory shifts (fig. 1, elements 110; learning database (i.e., second neural network) and 200; machine learning unit (i.e., first neural network); para 11-16 and 27-30).
 	Regarding claim 8, the method of claim 1, Chung further discloses comprising estimating trajectory shifts by another machine-learned model, the trajectory shifts estimated in response to input of the k-space data from the scanning to the other machine-learned model (para 13, 15-16, and 43).
 	Regarding claim 9, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 11, this claim recites substantially the same limitations that are performed by claim 4 above, and it is rejected for the same reasons.
 	Regarding claim 12, this claim recites substantially the same limitations that are performed by claim 5 above, and it is rejected for the same reasons.
 	Regarding claim 13, this claim recites substantially the same limitations that are performed by claim 6 above, and it is rejected for the same reasons.
Regarding claim 14, this claim recites substantially the same limitations that are performed by claim 7 above, and it is rejected for the same reasons.
 	Regarding claim 15, this claim recites substantially the same limitations that are performed by claim 8 above, and it is rejected for the same reasons.
 	Regarding claim 16, Chung discloses a method for training a network for reducing artifacts from trajectory infidelity in magnetic resonance (MR) imaging (figs. 1-2; element 200; para 27, 40, and 44; the machine learning unit receives the k-space trajectory derived from the gradient magnetic field and the derived k-space trajectory data set and performs machine learning on the basis of the instrumented gradient magnetic field model to output the error of the k-space trajectory as learning data), the method comprising: 
 	defining a first neural network to receive input k-space data (para 27, 40, and 44; the machine learning unit receives the k-space trajectory derived from the gradient magnetic field and the derived k-space trajectory data set);
 	machine training the first neural network for correction of trajectory infidelity in the input k-space data (para 13, 15-16, 40, and 43-44; a correction trajectory deriving module for estimating a gradient magnetic field error from the outputted K-space trajectory error, correcting the estimated gradient magnetic field error) ; and 
 	storing a machine-learned network resulting from the machine training (fig. 1, element 110; para 11, 15-16, and 30; the derived k-space trajectory is stored in the learning database as model data. That is, the learning database reconstructs each K-space trajectory image derived from the gradient magnetic field of the different parameters, respectively, and matches the K-space trajectory error defined from the predetermined relationship with each image with the model data and stores the model data).
 	Regarding claim 17, the method of claim 16, Chung further discloses wherein defining comprises defining the first neural network as an image-to-image network (figs. 1-2; element 200; para 27, 40, and 44).
 	Regarding claim 18, the method of claim 16, Chung further discloses wherein machine training comprises deep learning by the first neural network to output changes to trajectories of the input k-space data in response to input of the input k-space data (figs. 1-2; element 200; para 27, 40, and 44); 
 	further comprising altering the trajectories of the input k-space data according to the output changes (para 13, 15-16, and 43); and 
 	wherein machine training comprises machine training with a loss based on a difference between the input k-space data with the altered trajectories and a ground truth (para 13, 15-16, 40, and 43).
 	Regarding claim 19, the method of claim 16, Chung further discloses comprising defining a second neural network to receive the input k-space data, the second neural network defined to output a trajectory shift, and wherein machine training comprises joint training of the first and second neural networks (fig. 1, elements 110; learning database (i.e., second neural network) and 200; machine learning unit (i.e., first neural network); para 11-16 and 27-30).
 	Regarding claim 20, the method of claim 19, Chung further discloses wherein machine training comprises the joint training with first, second and third losses, the first loss being for corrected k-space data, the second loss being for the trajectory shift, and .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al, WO 2020/009282 A1 in view of Ruyters et al, US 2020/0333410.
 	Regarding claim 2, the method of claim 1, Chung does not explicitly disclose wherein scanning comprises echo planar imaging as claimed.
 	However, Ruyters discloses the imaging is performed using a non-Cartesian trajectory, such as radial, spiral, zig-zag, or echo-planar imaging acquisition (para 0073).
 	Therefore, taking the combined disclosures of Chung and Ruyters  as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the imaging is performed using a non-Cartesian trajectory, such as radial, spiral, zig-zag, or echo-planar imaging acquisition as taught by Ruyters into the invention of Chung for the benefit of having higher demands on temporal accuracy of gradient fields, and a higher chance of deviation from the planned k-space trajectory (Ruyters: para 0073).
Regarding claim 3, the method of claim 1, Chung does not explicitly disclose wherein scanning comprises scanning with the k-space trajectories comprising non-Cartesian trajectories as claimed.
 	However, Ruyters discloses the imaging is performed using a non-Cartesian trajectory, such as radial, spiral, zig-zag, or echo-planar imaging acquisition (para 0073).
 	Therefore, taking the combined disclosures of Chung and Ruyters  as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the imaging is performed using a non-Cartesian trajectory, such as radial, spiral, zig-zag, or echo-planar imaging acquisition as taught by Ruyters into the invention of Chung for the benefit of having higher demands on temporal accuracy of gradient fields, and a higher chance of deviation from the planned k-space trajectory (Ruyters: para 0073).
 	Regarding claim 10, this claim recites substantially the same limitations that are performed by claim 2 or 3 above, and it is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665